IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-29,499-06


ARTHUR WATERS, JR. AKA ARNTY WATSON, JR., Relator

v.

SMITH COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 4-89-110 IN THE 114TH JUDICIAL DISTRICT COURT
FROM SMITH COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that the District Clerk of Smith County is not providing
him with copies of documents filed relating to his habeas application, which is currently pending on
remand in the 114th Judicial District Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Smith County, is ordered to file a response stating whether the State has filed any answer, motion,
or other pleading relating to Relator's habeas application, and whether the trial court has issued any
orders relating to the habeas application.  If any such documents have been filed or issued, the
respondent shall state whether copies have been provided to Relator, as required by Texas Code of
Criminal Procedure article 11.07 §7, and if not, why not.  
	This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: December 14, 2011
Do not publish